DETAILED ACTION

The Remarks filed by Applicant on 02/24/2022 is entered.

The IDS filed by Applicant on 01/25/2022 is entered.

Response to Remarks
Applicant's Remarks filed on 02/24/2022 have been fully considered and they are found persuasive.

The Ex parte Quayle rejection is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-8 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Igari et al., US 2019/0177517; Kudo et al., U.S. Patent No. 4,144,287; Dalton et al., U.S. Patent No. 3,793,403; Ford et al., U.S. Patent No. 3,663,656; JP 2017-076059 A. The present invention differs from the closest prior art in that the current invention is a novel and non-obvious latex composition comprising a latex (A) diene rubber of MW of 50,000 – 1,000,000 containing an ethylenically unsaturated acid monomer unit and latex (B) diene rubber having MW of 500 – 50,000 containing an ethylenically unsaturated acid monomer unit.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        


rdh